Per Curiam.

The question presented is whether a party filing a motion for a new trial is entitled to an oral argument in open court in support of such motion.
Relator contends that she is entitled to an opportunity to orally argue the motion for new trial in the Court of Appeals, under authority of Rule III of the Courts of Appeals, which provides:
“No oral argument upon any motion shall occupy longer than 15 minutes on a side, unless the court, for special reasons to he assigned before the hearing, shall extend the time. ’ ’
That rule does not make it mandatory for the court to allow oral argument on a motion for new trial. The allowing of oral argument on a motion for new trial is purely discretionary with the Court of Appeals, and, in the absence .of an abuse thereof, an exercise of that discretion will not be disturbed by this court in a proceeding in. mandamus. Mandamus will not lie to control judicial discretion. Section 2731.03, Revised Code; State, ex rel. Ticknor, v. Randall, Judge, 152 Ohio St., 129, 87 N. E. (2d), 340; State, ex rel. Shively, v. Nicholas, Judge, 151 Ohio St., 179, 84 N. E. (2d), 918; State, ex rel. Smith, v. Young, Judge, 137 Ohio St., 319, 29 N. E. (2d), 564.
. The writ'of mandamus prayed for is denied.

Writ denied.

Weygandt, C. J., Matthias, Zimmerman, Stewart, Bell and Taet, JJ., concur.
Hart, J., not participating.